DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Applicant’s election of species I (represented by Figures 2-3 and encompassing claims 1, 3, 6, and 10-11) in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Claims 2, 4-5, and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to corresponding nonelected species II-V (represented by respective Figures 4-7), and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021 (Examiner notes that a provisional election was made with traverse to prosecute the invention of species I during a telephone conversation with applicant’s representative, Lynda Wood on 05/10/2021; which was incorporated into the previous office action dated 05/17/2021. However, since the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse).

Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 14, the limitation “the body” should read “the piston body”.
In claim 1, line 18, the limitation “when the tensioner” should read “when the hydraulic tensioner”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurematsu (U.S. PGPUB 2008/0318717A1 hereinafter referred to as “Kurematsu-I”), in view of Kurematsu (U.S. PGPUB 2014/0200104A1 hereinafter referred to as “Kurematsu-II”).

In regards to claim 1, Kurematsu teach (Figures 1-10) a hydraulic tensioner (hydraulic tensioner 100) for tensioning an endless loop flexible power transmission member (timing chain ‘C’) in an engine (engine body ‘EB’ of an vehicle engine, as disclosed in paragraphs 0029-0031 and 0034); the hydraulic tensioner (hydraulic tensioner 100) comprising: a housing (tensioner housing 110) defining a bore (plunger-accommodating hole 112) having a closed end (lower closed end of the plunger-accommodating hole 112) and an open end (upper open end of the plunger-accommodating hole 112); an inlet portion (groove 123) connected to a supply of oil through an oil inlet hole (oil supply bore 114) in the housing (tensioner housing 110); the inlet portion (groove 123) positioned within the housing (tensioner housing 110); a hollow piston (plunger 120) to contact the endless loop flexible power transmission member (timing chain ‘C’); the hollow piston (plunger 120) slidably received within the bore (plunger-accommodating hole 112); the hollow piston (plunger 120) including a piston body (cylindrical wall of the plunger 120) defining an internal piston bore (inside area of the plunger 120); the piston body (cylindrical wall of the plunger 120) having a first end (upper closed of the plunger 120), a second end (lower open end of the plunger 120), and a reservoir hole (oil supply hole 122) disposed between the first end (upper closed of the plunger 120) and the second end (lower open end of the plunger 120) of the piston body (cylindrical wall of the plunger 120); the reservoir hole (oil supply hole 122) in fluid communication with the internal piston bore (plunger-accommodating hole 112) and the oil inlet hole (oil supply bore 114) through the inlet portion (groove 123) defined by the housing (tensioner housing 110); a check valve assembly (check 
Nevertheless, Kurematsu-II teach (Figure 15) a hydraulic tensioner (chain tensioner 450) for tensioning an endless loop flexible power transmission member (endless timing chain ‘CH’) in an engine (paragraphs 0064 and 0077 disclose, the tensioner body 110 of the chain tensioner 450 being securely mounted/ attached to a mounting wall portion inside an engine); the hydraulic tensioner (chain tensioner 450) comprising: a housing (tensioner body 110) defining a bore (cylindrical plunger bore 111) having a closed end (lower closed end of the cylindrical plunger bore 111) and an open end (upper open end of the cylindrical plunger bore 111)); housing (tensioner body 110) defining an inlet portion (body-side connection/adjustment groove 103 on the cylindrical surface 113 of the cylindrical plunger bore 111, which forms the supply chamber 102) connected to a supply of oil (oil supply means provided in the mounting wall portion of the engine, as disclosed in paragraphs 0065 and 0083) through an oil inlet hole (oil supply hole 114); the inlet portion (body-side connection/adjustment groove 103) positioned along the bore (cylindrical plunger bore 111) within the housing (tensioner body 110); a hollow piston (cylindrical plunger 120) slidably received within the bore (cylindrical plunger bore 111); the hollow piston (cylindrical plunger 120) including a piston body (plunger body 126) defining an internal piston bore (hollow inner cavity of the plunger body 126); the piston body (plunger body the reservoir hole (plunger hole 124) is oriented at a location that is oriented 180 degrees opposite of the oil inlet hole (oil supply hole 114) in a circumferential direction when the hydraulic tensioner (chain tensioner 450) is mounted to the engine (see also paragraphs 0079 and 0120-0126). 
Accordingly, using the additional suggestions in Kurematsun-II, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to circumferentially offset the reservoir hole in hollow piston of the hydraulic tensioner taught by Kurematsun-I from the oil inlet hole in the housing of said hydraulic tensioner by 180 degrees (in other words, to orient the reservoir hole at a location that is 180 degrees opposite of the oil inlet hole in a circumferential direction); and also to configure the inner circumferential surface/ bore of the housing with an inlet portion to fluidly connect the reservoir hole and the oil inlet that are circumferentially offset from one another (whereas, the fluid/ oil from an oil supply means can travel to the internal reservoir via the oil inlet hole, the inlet portion, and the reservoir hole). Furthermore, since the oil inlet hole of the hydraulic tensioner disclosed by Kurematsun-I is located above the center plane when said hydraulic tensioner is mounted at an engine as noted above, it is conceivable that the reservoir hole in said hydraulic tensioner would be located below the center plane when said reservoir hole is positioned 180 degrees opposite of the oil inlet hole in a circumferential direction in the manner detailed above. Such a modification will extend the length/ distance of the fluid/ oil path between the oil inlet hole in the housing and the reservoir 

    PNG
    media_image1.png
    480
    561
    media_image1.png
    Greyscale


In regards to claim 3, Kurematsu-I in view of Kurematsu-II teach all intervening claim limitations as shown above. Kurematsu-I further teach (Figures 1-10), the reservoir hole (oil supply hole 122) being in fluid communication with the internal reservoir (oil storage chamber ‘P’) (see also paragraphs 0035-0038 and 0040).

In regards to claim 10, Kurematsu-I in view of Kurematsu-II teach all intervening claim limitations as shown above. Kurematsu-I further teach (Figures 1-10), the check valve assembly (check valve unit 140) comprising a retainer (ball guide 142), a moveable member (check ball 141), and a valve seat (ball seat 143) on the retainer (ball guide 142) in which the moveable member (check ball 141) seats upon; the moveable member (check ball 141) having a first position (when the check ball 141 engages the annular seating surface 143b of the ball seat 143 to close the oil passage 143a of the ball seat 143) in which the moveable member (check ball 142) seats on the valve seat (ball seat 143), and a second position (when the check ball 141 is displaced away from the annular seating surface 143b of the ball seat 143 to open the oil passage 143a of the ball seat 143) in which the moveable member (check ball 141) does not seat on the valve seat (ball seat 143); wherein, the second position (when the check ball 141 is displaced away from the annular seating surface 143b of the ball seat 143 to open the oil passage 143a of the ball seat 143) of the moveable member (check ball 141) permits the fluid to flow from the internal reservoir (oil storage chamber ‘P’) to the high pressure chamber (high pressure oil chamber ‘R’) through the retainer (holes 142a of the ball guide 142) (see also paragraph 0033).

Claims 1, 3, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Illustrated in Figure 1 of applicant’s drawings, and described in Page 1, lines 9-27 of applicant’s specification; hereinafter referred to as “AAPA”), in view of Kurematsu-II.

In regards to claim 1, AAPA teach (Figure 1 and Page 1, lines 9-27 in applicant’s drawings/ specification) a hydraulic tensioner (hydraulic tensioner 10) for tensioning an endless loop flexible power transmission member in an engine (page 1, line 19-23 disclose, the housing 2 of the hydraulic tensioner 10 being mounted to an engine block of an engine); the hydraulic tensioner (hydraulic tensioner 10) comprising: a housing (housing 2) defining a bore (closed end bore 3) having a closed end (lower closed end of the housing 2) and an open end (upper open end of the housing 2); the housing (housing 2) defining an inlet portion (piston housing clearance formed by the larger diameter portion of the inner circumferential surface of the closed end bore 3) connected to a supply of oil through an oil inlet hole (oil inlet feed 5) in the housing (housing 2); the inlet portion (piston housing clearance formed by the larger diameter portion of the inner circumferential surface of the closed end bore 3) positioned along the bore (closed end bore 3) within the housing (housing 2); a hollow piston (hollow piston 4) to contact the endless loop flexible power transmission member; the hollow piston (hollow piston 4) slidably received within the bore (closed end bore 3); the hollow piston (hollow piston 4) including a piston body (cylindrical body of the hollow piston 4) defining an internal piston bore (hollow interior 4c); the piston body (cylindrical body of the hollow piston 4) having a first end (upper closed end of the hollow piston 4), a second end (lower open end of the hollow piston 4), and a reservoir hole (reservoir hole 40) disposed between the first end (upper closed end of the hollow piston 4) and the second end (lower open end of the hollow piston 4) of the piston body (cylindrical body of the hollow piston 4); the reservoir hole (reservoir hole 40) in fluid communication with the 
However, Kurematsu-II teach (Figure 15) a hydraulic tensioner (chain tensioner 450) for tensioning an endless loop flexible power transmission member (endless timing chain ‘CH’) in an engine (paragraphs 0064 and 0077 disclose, the tensioner body 110 of the chain tensioner 450 being securely mounted/ attached to a mounting wall portion inside an engine); the hydraulic tensioner (chain tensioner 450) comprising: a housing (tensioner body 110) defining a bore (cylindrical plunger bore 111) having a closed end (lower closed end of the cylindrical plunger bore 111) and an open end (upper open end of the cylindrical plunger bore 111)); housing (tensioner body 110) defining an inlet portion (body-side connection/adjustment groove 103 on the cylindrical surface 113 of the cylindrical plunger bore 111, which forms the supply chamber 102) connected to a supply of oil (oil supply means provided in the mounting wall portion of the engine, as disclosed in paragraphs 0065 and 0083) through an oil inlet hole (oil supply hole 114); the inlet portion (body-side connection/adjustment groove 103) positioned along the bore (cylindrical plunger bore 111) within the housing (tensioner body 110); a hollow piston (cylindrical plunger 120) slidably received within the bore (cylindrical plunger bore 111); the hollow piston (cylindrical plunger 120) including a piston body (plunger body 126) defining an internal piston bore (hollow inner cavity of the plunger body 126); the piston body (plunger body 126) having a first end (upper closed end of the plunger body 126), a second end (lower open end of the plunger body 126), and a reservoir hole (plunger hole 124) in fluid communication with the internal piston bore (hollow inner cavity of the plunger body 126) and the oil inlet hole (oil supply hole 114) through the inlet portion (body-side connection/adjustment groove 103) of the bore (cylindrical plunger bore 111); wherein, the reservoir hole (plunger hole 124) is oriented at a location that is oriented 180 degrees opposite of the oil inlet hole (oil supply hole 114) in a circumferential direction when the hydraulic tensioner (chain tensioner 450) is mounted to the engine (see also paragraphs 0079 and 0120-0126). 
Consequently, using the suggestions in Kurematsun-II, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to circumferentially offset the reservoir hole in hollow piston of the hydraulic tensioner taught by AAPA from the oil inlet hole in the housing of said hydraulic tensioner by 180 degrees (in other words, to orient the reservoir hole at a location that is 180 degrees opposite of the oil inlet hole in a circumferential direction); and also to provide the inner circumferential surface/ bore of the housing with an inlet portion to fluidly connect the reservoir hole and the oil inlet that are circumferentially offset from one another (whereas, the fluid/ oil from an oil supply means can travel to the internal reservoir via the oil inlet hole, the inlet portion, and the reservoir hole). Furthermore, since the oil inlet hole of the hydraulic tensioner disclosed by AAPA is located above the center plane when said hydraulic tensioner is mounted at an engine as noted above, it is conceivable that the reservoir hole in said hydraulic tensioner would be located below the center plane when said reservoir hole is positioned 180 degrees opposite of the oil inlet hole in a circumferential direction in the manner detailed above. Such a modification will extend the length/ distance of the fluid/ oil path between the oil inlet hole in the housing and the reservoir hole in the piston body of the hollow piston, while preventing direct alignment of the oil inlet hole with the reservoir hole. This will effectively limit and/ or reduce the fluid/ oil in the internal reservoir from flowing out of the reservoir hole and exiting the hydraulic tensioner through the oil inlet hole during an engine stopped conditions (where fluid/ oil is not actively supplied to the hydraulic tensioner by an oil supply means), or when the hollow piston displaces within the bore 

In regards to claims 3, 6, and 11, AAPA in view of Kurematsu-II teach all intervening claim limitations as shown above. AAPA further teach (Figure 1 and Page 1, lines 9-27 in applicant’s drawings/ specification), the reservoir hole (reservoir hole 40) being in fluid communication with the internal reservoir (internal reservoir 41); the hydraulic tensioner (hydraulic tensioner 10) additionally comprising a washer (washer 43) received within the internal reservoir (internal reservoir 41) at a location that is adjacent the check valve assembly (check valve assembly 20); and the hollow piston (hollow piston 4) having a constant outer diameter (figure 1 clearly illustrate, the outer circumferential surface of the hollow piston 4 having a constant diameter throughout its axial length) from the first end (upper closed end of the hollow piston 4) to the second end (lower open end of the hollow piston 4).

In regards to claim 10, AAPA in view of Kurematsu-II teach all intervening claim limitations as shown above. AAPA further teach (Figure 1 and Page 1, lines 9-27 in applicant’s drawings/ specification), the check valve assembly (check valve assembly 20) comprising a retainer (retainer portion of the check valve assembly 20 that accommodates the check ball and the axially extending ball seat portion), a moveable member (check ball of the check valve assembly 20), and a valve seat (axially extending ball seat portion of the check valve assembly 20) on the retainer (retainer portion of the check valve assembly 20) in which the moveable .

Response to Arguments

With respect to applicant’s arguments on page 8, third paragraph through last paragraph (in the remarks filed on 10/15/2021), regarding the rejections of claims 1-3, 6, and 10 under 35 U.S.C. 112(b), all have been fully considered and are persuasive. Therefore, said indefinite rejections has been withdrawn.

With respect to applicant’s arguments on page 9, first paragraph through page 13, third paragraph (in the remarks filed on 10/15/2021), regarding 35 U.S.C. 102(a)(1) rejections of claims 1-3 and 10 in light of Kurematsu (U.S. PGPUB 2014/0100068A1), all have been fully considered and are persuasive. Therefore, said 35 U.S.C. 102(a)(1) rejections has been withdrawn.

With respect to applicant’s arguments on page 13, fourth paragraph through page 17, first paragraph (in the remarks filed on 10/15/2021), regarding 35 U.S.C. 103 rejections of claims 1-3, 6, and 10 under AAPA in view of Kurematsu (U.S. PGPUB 2014/0100068A1), all have been fully considered and are persuasive. Therefore, said 35 U.S.C. 103 rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 1, 3, and 10 under Kurematsu-I in view of Kurematsu-II, while a new grounds of rejection is made for claim 1, 3, 6, and 10-11 under AAPA in view of Kurematsu-II.
It’s the applicant’s position that AAPA does not disclose or suggest the reservoir hole formed through the piston body of the hollow piston in a hydraulic tensioner being located below a center plane (which extends in an axial direction form the first and second ends of the hollow piston) when the said hydraulic tensioner is mounted to an engine at an angle as recited within claim 1 limitations. Applicant further appears to emphasize that none of the other cited prior art references, either individually or in combination, provides any teachings that would lead one of ordinary skill in the art to position the reservoir hole in the hollow piston of the hydraulic tensioner taught by AAPA below a center plane instead of positioning said reservoir hole above the center plane. Although, examiner agrees with applicant’s assertion that AAPA fail to explicitly teach the reservoir hole in the hollow piston being above a center plane in the exact 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654